Citation Nr: 1135267	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-24 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder not otherwise specified or generalized anxiety disorder (GAD), claimed as nervousness, to include as secondary to service-connected irritable bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to February 1992. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.

In May 2010, the Board remanded this claim for additional development.  However, as will be explained below, the Board finds that another remand is necessary.  

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay in this appeal.  Nevertheless, the Board is constrained by the fact that proper adjudication of the Veteran's claim for service connection for a psychiatric disability requires additional development.

The Veteran contends that his current psychiatric disability is related to his military service.  In this regard, the Board observes that the Veteran and his wife have provided lay testimony that the Veteran has experienced trouble sleeping since returning from the Gulf War.  In the alternative, the Veteran asserts that his current psychiatric disability was caused by or aggravated by medications used to treat his service-connected irritable bowel syndrome (IBS).  In this regard, the Board observes that VA medical records show that in December 2008, the Veteran had an adverse reaction to a serotonin reuptake inhibitor (SSRI) prescribed to treat the Veteran's IBS, and the Veteran has attributed an increase in his anxiety to that adverse reaction.

As noted in the Introduction, the Board previously remanded this case in May 2010.  At such time, the Board directed that the Veteran be afforded a VA examination in order to determine the nature and etiology of any diagnosed psychiatric disabilities.

Specifically, in May 2010, the Board asked for examination of the Veteran and an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disability is related to the Veteran's active service, or whether it is at least as likely as not that any diagnosed psychiatric disability is related to medications used to treat the Veteran's service-connected IBS.  If a positive relationship was found between a psychiatric disability and medications used to treat IBS, the examiner was asked to comment on whether the Veteran still suffered from the ill effects of drug interactions.

Pursuant to the Board's May 2010 remand directives, the Veteran was afforded a VA examination in July 2010.  The VA examiner noted the Veteran's military history, including Gulf War service on the border of Saudi Arabia and Iraq and in Kuwait between 1990 and 1991.  The Veteran reported that while he was serving in the Gulf, he experienced trauma when a SCUD missile hit a building and killed a number of troops.  He indicated that several years after service in the Middle East, he began to experience anxiety and felt tired all the time.  He also became somewhat claustrophobic and felt that he was experiencing "Saudi syndrome."  The Veteran attributed his psychiatric symptomatology to vaccines administered to him while serving in the Middle East, as well as to medications given to him for his spastic colon.  He reported a severe drug interaction between the medications prescribed for his spastic colon and other medications he was taking, including multigrains and supplements.  Therefore, he refused to take any more pharmaceutical medications.  The Veteran also reported suffering from Gulf War Syndrome.

On mental status examination, the Veteran was cooperative and cordial and maintained good eye contact.  His speech was linear and within normal limits, although his conclusions and fears about medications and traditional medical practice seemed to be unusual.  The examiner noted an underlying attitude that traditional medicine is harmful.  There were no hallucinations, delusions, suicidal ideations, or homicidal ideations.  The Veteran stated that his mood and affect were normal until he had the "drug-drug" interaction, which had lasted for four months and created a great deal of anxiety in the Veteran.  The Veteran reported that after having the drug interaction, he was unable to leave his house or wear tight clothes, had difficulty driving a car, and had to force himself to go to work and to the grocery store.  The examiner noted that the Veteran's activities of daily living were certainly affected by his conclusions.

Based on a review of the claims file and examination of the Veteran, the VA examiner diagnosed major anxiety disorder, obsessive compulsive disorder, and a personality disorder, not otherwise specified with very strong opinions.  A GAF score of 57 was assigned.  The examiner opined that the Veteran's emotional responses to medications that he did not trust were possibly caused by vaccines given to him in preparation for his Gulf War service.  However, the examiner could not offer an opinion without resorting to pure speculation.  The examiner noted that there were some reports of unusual reactions to SSRIs but that the description of the Veteran's reaction was not familiar to the examiner.  It was noted that the possibility of drug-drug interactions would have to be evaluated by an examiner other than a psychiatrist.

The Board finds that the July 2010 VA examination is not adequate for rating purposes.  The VA examiner indicated that an opinion could not be provided without resorting to mere speculation.  Such an opinion, in which a physician is unable or unwilling to opine regarding any causal connection between a Veteran's current complaints and his period of service, have been characterized as non-evidence, and therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board finds that the July 2010 VA examiner's opinion is not probative for the purpose of determining whether the Veteran's currently diagnosed major anxiety disorder and obsessive-compulsive disorder were caused or aggravated by his period of active service or by his service-connected IBS. 

The Board acknowledges that the July 2010 VA examiner concluded that the Veteran's emotional responses to medications that he did not trust were possibly caused by vaccines given to him in preparation for his Gulf War service.  However, as stated, such an opinion indicating a "possible" link is speculative and, therefore, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).  Moreover, the examiner provided no rationale to support such a conclusion.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar, supra.  Finally, although the examiner indicated a possible nexus between the Veteran's "emotional responses" and service, the examiner did not indicate whether the Veteran's diagnosed anxiety disorder and obsessive-compulsive disorder were related to the in-service vaccines or any other aspect of the Veteran's service.  Therefore, the Board finds that the July 2010 VA examiner's opinion that the Veteran's emotional responses may have possibly been caused by vaccines administered in service is not probative for the purpose of determining whether the Veteran's currently-diagnosed major anxiety disorder and obsessive-compulsive disorder were caused or aggravated by his period of active service. 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Given that no VA examiner has yet provided an adequate opinion as to whether the Veteran's psychiatric disability was incurred in or aggravated during his period of active duty, is otherwise related to service, or was caused or permanently aggravated by his service-connected IBS, the Board finds that an additional VA examination and etiological opinion is warranted to fairly decide the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

In addition, there appear to be outstanding private medical records.  A VA medical record dated in December 2009 notes that the Veteran was to see a neurologist for dizziness that the Veteran believed to be related to his drug interaction, and a May 2010 VA medical record notes that the Veteran receives care in the private sector from multiple physicians.  However, no private records dated after October 2007 have been associated with the claims file.  As there may be outstanding private medical records that contain information relevant to the Veteran's claim, further efforts should be made to obtain those records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from Lee Bules, M.D. and Delta Family Physicians, dated from October 2007 to the present, as well as from any other private provider identified by the Veteran from whom he received treatment related to his psychiatric disability and adverse drug reaction.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

2.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriate specialist(s) to determine the nature and etiology of the Veteran's psychiatric disability.  Regarding any such disability diagnosed, the examiner should opine regarding whether it is at least as likely as not (50 percent or greater likelihood) related to service, or any incident therein.  In the event that a direct relationship to service is not seen, the examiner should opine regarding whether any psychiatric disability diagnosed is, at least as likely as not, caused by or aggravated (permanently worsened beyond normal progression of the disorder) by medication prescribed to treat the service-connected IBS.  If so, the examiner should also state whether the Veteran still suffers from the ill effects of the drug interactions.  Pertinent documents in the claims file should be reviewed in conjunction with the examination, and the examination report should indicate whether the claims file was reviewed.  A rationale for all opinions and conclusions should be provided. 

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the Veteran's claim.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


